DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-21 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 09/08/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 16, “weak line” should read “weak lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “cooperating with the weak lines” in lines 16-17. It is unclear from this limitation how the lines cooperate and specifically what the structural and functional relationship between the octagonal and X shape weak lines is. Therefore, this limitation is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20110117398 A1) in view of Kim (US 20080171260 A1) and further in view of Lee (US 8927123 B2) and Jung (US 20170117516 A1).

Regarding claim 1, Kang discloses a battery safety vent assembly ([0044]; Fig. 5; element 130) for a battery casing (Fig. 5; element 120) with an upper surrounding clamp-like shape (Fig. 5), the battery safety vent assembly (130) comprising: 

5a positive cap ([0050]; Fig. 2 and 5; element 10; Fig. 5; element 131) having a disk element (Fig. 2; element 12; Fig. 5; element 131b) and a tip element (Fig. 2; element 14-18; Fig. 5; element 131a-131c) upwardly protruding from the disk element (12), the tip element (14-18) having a peripheral wall (Fig. 2; element 16) defining side openings (Fig. 2; element 18) spaced from one another and forming gas exits (Fig. 2), the disk element (12) having a downwardly projecting flange (Fig. 5; element 131e); 

    PNG
    media_image1.png
    428
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    367
    media_image2.png
    Greyscale

a safety vent disk (Fig. 5; element 132) extending under the disk element of the positive cap (131), 10the safety vent disk (132) having a peripheral rim portion (Fig. 5; element 132) fitting against the flange (131e) of the disk element of the positive cap (131), 

Kang fails to explicitly disclose an arrangement of weak lines extending under the tip element of the positive cap and forming gas release openings for passage of gas when gas pressure inside the battery casing exceeds a predetermined threshold limit of pressure.

Kim discloses “a cap assembly [that] includes a vent member having a plurality of notches formed in a radial direction from the center of the vent member and a plurality of reinforcement parts formed between the notches. The cap assembly may include a vent member having a plurality of notches formed between two adjacent notches so that the vent member folds when the internal pressure of the secondary battery is too great” (Abstract; Fig. 3A-4C). Kim discloses that in such an invention “even when an arc is generated between the vent member and the underlying elements of the vent member, current may be prevented from flowing out of the battery, and stability of the secondary battery may be improved” ([0046]).


    PNG
    media_image3.png
    483
    441
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art to have modified Kang by employing the notches of Kim’s invention in the safety vent of Kang. In doing so one of ordinary skill in the art would reasonably expect to improve the reliability of Kang’s battery as recognized by Kim.
 
Modified Kang further discloses a downwardly projecting central 15button (Fig. 5) in the safety vent (Fig. 5; element 132); a gasket insulator (Fig. 5; element 140) having a peripheral portion (Fig. 5) snugly fitting into the clamp-like shape of the battery casing (120) and defining an inwardly directed slot (Fig. 5; element 140) receiving the flange of the disk element (131e) of the positive cap (131) and the peripheral rim portion of the safety vent disk (132), and an inner portion defining a central 20opening (Fig. 5; element 140). Kang further discloses “an insulator 133 that is disposed between the safety vent 132 and the [circuit interrupt device] 134” ([0050]) wherein the current interrupt device (134) has a disk like shape (Fig. 5).

However, modified Kang fails to explicitly disclose a downwardly projecting U-shaped channel with upper sideways shoulders in contact with the safety vent disk, the shoulder and a side wall of the U-shaped channel innermost with respect to a central upright axis of the battery safety vent assembly forming an underside recess area; 

Lee discloses “a cap assembly of a cylindrical rechargeable battery includ[ing] an integrated gasket obtained by integrating a first gasket covering a top cap, a PTC element, and a safety vent and a second gasket covering a CID. The rechargeable battery including the cap assembly has the advantages of increasing a contact area between a safety vent and a gasket by integrating the existing dual-gasket structure to thereby increase a sealing effect, increasing a short circuit reactivity of the CID by freely changing the gasket structure according to the diameter of the current interrupting member to thereby improve stability, simplify components, and reduce a production unit cost” (Abstract; Fig. 7).

    PNG
    media_image4.png
    377
    484
    media_image4.png
    Greyscale

Lee and Kang are analogous art from the same field of endeavor, namely the fabrication of cap assemblies for cylindrical batteries with safety vents. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Kang by employing the integrated gasket of Lee (i.e. element 60) in place of the dual gasket (i.e. insulator 133 and gasket 140) of Kang. In doing so one of ordinary skill in the art would have had a reasonable expectation of success in increasing the contact area between and the sealing effect of the safety vent and gasket of Kang and improving the stability and cost of the Kang’s invention as recognized by Lee.

Therefore, modified Kang discloses a downwardly projecting U-shaped channel (Lee Fig. 7; element 80a) with upper sideways shoulders in contact with the safety vent disk (Lee Fig. 7; element 50; Kang Fig. 5; element 132), the shoulder and a side wall of the U-shaped channel (80a) innermost with respect to a central upright axis of the battery safety vent assembly forming an underside recess area (Lee Fig. 7; area of 60 in contact with 50); 

Modified Kang further discloses a circuit interrupt device (Kang Fig. 5; element 134, 135; Lee Fig. 7; element 50) having a disk-like shape fitting in the underside 25recess area (Lee Fig. 7), the circuit interrupt device (Kang Fig. 5) having an upright through hole (annotated Fig. 5; element U) in communication with the central opening of the gasket insulator (Lee 60) and being coupled to the button of the safety vent disk (Kang Fig. 5); and a positive tab (Kang Fig. 5; element 114) downwardly projecting from the circuit interrupt device (134, 135).  

    PNG
    media_image5.png
    428
    483
    media_image5.png
    Greyscale

However, modified Kang fails to explicitly disclose a plurality of upright through holes.

Jung discloses a CID (Fig. 2; elements 271 and 277) for a cylindrical battery (Fig. 1; element 10) wherein the CID has upright through holes (Fig. 2; holes in element 277) in communication with a central opening of a gasket insulator (Fig. 3; element 260). Jung further discloses that these upright through holes “serv[e] as a path such that, when pressure in the secondary battery increases, the pressure can act on” ([0065]) a safety vent provided in the cap assembly of the cylindrical battery.

    PNG
    media_image6.png
    263
    445
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    149
    240
    media_image7.png
    Greyscale

Jung and Kang are analogous art from the same field of endeavor, namely the fabrication of cap assemblies for cylindrical batteries with current interrupting members. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Kang by employing the design of the CID of Jung in place of the CID design of Kang. In doing so, one of ordinary skill in the art would have reasonably expected to provide paths for pressure built up in the battery to act on the safety vent of Kang as recognized by Jung. 

Regarding claim 2, modified Kang discloses30Modified Kangk wherein the gasket insulator (Lee 60) is crimp-mounted (Kang [0049]) in the upper surrounding clamp-like shape of the battery casing (120).  

Regarding claim 3, modified Kang discloses30Modified Kangk wherein the side openings (18) the peripheral wall of the tip element (14-18) of the positive cap (10) are distributed around a circumference (Fig. 4; element 18) of the tip element (14-18).  
5

Claim 4 is considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, the limitation “wherein the flange of the disk element of the positive cap is made by bending” fails to patentably distinguish the instant invention from that of modified Kang.  

Regarding claim 5, modified Kang discloses30Modified Kangk wherein the flange (131e) of the disk element (12, 131b) of the positive cap (10) grips to the safety vent disk (132) inside the 10slot of the peripheral portion of the gasket insulator (Lee 60).  

Regarding claim 6, modified Kang discloses30Modified Kangk wherein the flange (131e) of the disk element (12, 131b) forms a contact surface (Fig. 5) between the positive cap (10) and the gasket insulator (60).

It is the examiner’s position that the limitation “preventing battery leakage” is intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the limitation “preventing battery leakage” fails to patentably distinguish the instant invention from that of modified Kang.  

Claim 7 is considered a product-by-process claim. Modified Kang discloses wherein the contact surface is attached to the safety vent (Fig. 5). Therefore, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, the limitation “wherein the contact surface is laser welded” fails to patentably distinguish the instant invention from modified Kang.

Claim 8 is considered a product-by-process claim. Modified Kang discloses wherein wherein the positive 20tab (114) is attached ([0050]; Fig. 5) to the circuit interrupt device (134, 135).  Therefore, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, the limitation “wherein the positive 20tab is welded to the circuit interrupt device” fails to patentably distinguish the instant invention from modified Kang.

 Regarding claim 9, modified Kang discloses30Modified Kangk wherein the positive cap (10) is made of iron-plated nickel material (“SPCE coated with nickel”; [0035]). 

Note, SPCE is an abbreviation used to denote cold rolled steel. As an iron alloy containing mostly iron, SPCE has been interpreted as reading on the “iron” material of the instant claim.

25	Regarding claim 10, modified Kang discloses30Modified Kangk wherein the safety vent disk (132) has a contact surface (Lee Fig. 7; interface between element 30 and 60) against the gasket insulator (60).

It is the examiner’s position that the limitation “preventing battery leakage” is intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the limitation “preventing battery leakage” fails to patentably distinguish the instant invention from that of modified Kang.  

Regarding claim 11, modified Kang discloses wherein the 30contact surface (Lee Fig. 7; interface between element 30 and 60) of the safety vent disk (132) has an interface.

It is the examiner’s position that the limitation “with the gasket insulator distributing ultrasonic welding energy to the positive cap” is intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the limitation “with the gasket insulator distributing ultrasonic welding energy to the positive cap” fails to patentably distinguish the instant invention from that of modified Kang.  

Regarding claim 12, modified Kang discloses wherein the safety vent disk (132) has a downwardly projecting pouch wall (annotated Fig. 5; element PW) inserting in a slot in an innermost one of the shoulders of the gasket insulator (Lee 60) and forming a support element. 


    PNG
    media_image8.png
    428
    483
    media_image8.png
    Greyscale
It is the examiner’s position that the limitation “for welding on the circuit interrupt device” is intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the limitation “for welding on the circuit interrupt device” fails to patentably distinguish the instant invention from that of modified Kang.  

Regarding claim 14, modified Kang fails to disclose the material of the safety vent disk.

Lee discloses wherein the material of a safety 10vent disk is aluminum (Col. 6, ln. 42-46). 
It would have been obvious to one of ordinary skill in the art to have further modified Kang by employing aluminum as the material of the safety vent disk. In doing so, one of ordinary skill in the art would have been using a material identified by Lee as suitable for use in a safety vent disk. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Lee’s recitation of aluminum is interpreted as being “pure” aluminum as no mention of a mixture is made.

Regarding claim 15, modified Kang discloses wherein the arrangement of weak lines (Kim Fig. 3A-4C) comprises an outer series of circularly distributed weak lines spaced from one another (Kim Fig. 4A), weak lines forming an X shape (Kim Fig. 4A; element 336) inwardly 15directed from the circularly distributed weak lines (338a). Modified Kang fails to explicitly disclose an inner octagonal series of weak line close to the central button of the safety vent disk and cooperating with the weak lines forming an X shape.  However, modified Kang (Kim) discloses that the weak lines may be formed in any shape or configuration that prevents contact between the safety vent and the cap of the battery assembly. Therefore, it would have been obvious to one of ordinary skill in the art to have tried any number of shapes or configurations of weak lines in the safety invent including the instantly claimed configuration in an effort to prevent contact between the safety vent and cap assembly as disclosed by Kim.


    PNG
    media_image9.png
    481
    483
    media_image9.png
    Greyscale

Regarding claim 16, modified Kang discloses wherein the button 20of the safety vent disk (132) and the circuit interrupt device (134, 135) have an interface tearable (“deform” [0020]) by upward motion of the safety vent disk when gas pressure inside the battery casing exceeds the predetermined threshold limit of pressure ([0020]).  

“Laser welded” is considered a product-by-process claim limitation. Modified Kang discloses wherein the positive 20tab (114) is attached ([0050]; Fig. 5) to the circuit interrupt device (134, 135).  Therefore, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

It is the examiner’s position that the limitation “tearable” is intended use. Modified Kang teaches that the safety vent disk may deform or break ([0020]). Therefore, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the limitation “tearable” fails to patentably distinguish the instant invention from that of modified Kang.


    PNG
    media_image4.png
    377
    484
    media_image4.png
    Greyscale
Regarding claim 18, modified Kang discloses wherein the inner portion of the gasket insulator (Lee Fig. 7; element 60) has a thickness preventing the circuit interrupt 30device (Lee Fig. 7; element 50) from rising and getting in contact with the safety vent disk (Lee Fig. 7; element 30). 
Regarding the limitation “to preserve a minimum gas release passage between the circuit interrupt device and the safety vent disk for breaking an interface of the button and the circuit interrupt -9-WO 2020/010453PCT/CA2019/050947 device and pushing up the button as a result of a gas pressure flow through the interface” is intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the aforementioned limitation fails to patentably distinguish the instant invention from that of modified Kang.
  
Regarding claim 19, modified Kang (i.e. Jung) discloses wherein the upright 5through holes (Jung Fig. 2; holes in element 277) of the circuit interrupt device (277, 271) are circumferentially distributed.  

    PNG
    media_image7.png
    149
    240
    media_image7.png
    Greyscale

Regarding claim 21, modified Kang (i.e. Jung) discloses wherein the circuit interrupt device (Fig.2 and 3; element 271, 277) has an upper recess surface (Fig. 2; element 277).

The limitation “promoting a breaking of an interface of the circuit interrupt device and the button at a predetermined gas pressure” is intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, the aforementioned limitation fails to patentably distinguish the instant invention from that of modified Kang.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20110117398 A1) in view of Kim (US 20080171260 A1) and further in view of Lee (US 8927123 B2) and Jung (US 20170117516 A1) as applied to claim 1 above and further in view of Kim’2014 (US 20140045000 A1).

Modified Kang discloses all claim limitations of claim 1 as set forth above. Modified Kang fails to disclose a material of the positive tab. Kim’2014 discloses a cap assembly for a cylindrical battery with for a cylindrical battery wherein a positive tab is made of aluminum.  

It would have been obvious to one of ordinary skill in the art to have further modified Kang by employing aluminum as the material of the positive tab. In doing so one of ordinary skill in the art would have been using a material identified by Kim’2014 as suitable for use in a positive tab. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20110117398 A1) in view of Kim (US 20080171260 A1) and further in view of Lee (US 8927123 B2) and Jung (US 20170117516 A1) as applied to claim 1 above and further in view of Miyata (US 20170133645 A1).

Modified Kang discloses all claim limitations of claim 1 as set forth above. Modified Kang fails to disclose the material of the gasket insulator.

Miyata discloses a gasket insulator (“insulating ring 23”; [0050]; Fig. 1; element 23) in a cap assembly (Fig. 1; elements 20-25) for a cylindrical battery (Fig. 1; element 10). Miyata further discloses wherein the gasket insulator (23) is made of plastic injected material ([0050]). 

It would have been obvious to one of ordinary skill in the art to have further modified Kang by employing the plastic injected material of Miyata as the material of the gasket insulator of modified Kang. In doing so one of ordinary skill in the art would have been using a material identified by Miyata as suitable for use in a gasket insulator for a battery. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20110117398 A1) in view of Kim (US 20080171260 A1) and further in view of Lee (US 8927123 B2) and Jung (US 20170117516 A1) as applied to claim 1 above and further in view of Byun (US 20100215997 A1).

Modified Kang discloses all claim limitations of claim 1 as set forth above. Modified Kang fails to discloses the material of the CID.

Byun discloses a cap assembly comprising a current interrupting mechanism (Abstract) for a cylindrical battery (Fig. 1; element 100). Byun further discloses at least one of the components of the cap down assembly (including the cap-down/ “CID”) includes an aluminum alloy material ([0029]). 

It would have been obvious to one of ordinary skill in the art to have further modified Kang by employing the aluminum alloy material of Byun as the material of the CID of modified Kang. In doing so one of ordinary skill in the art would have been using a material identified by Byun as suitable for use in a CID. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

It is deemed that a predetermined degree of rigidity is an inherent characteristic and/or property of the specifically disclosed aluminum alloy material. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

[Symbol font/0xB7] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727